DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 16, 28, and 30, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see 112 Rejection, filed 10/19/2022, with respect to claims 11 and 26 have been fully considered and are persuasive.  The 112 Rejection of claims 11 and 26 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-10, 13-20, 23-25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0055532 A1), in view of Jeong et al. (WO 2018/064477 A1).
Regarding claims 1, 16, and 30, Lu discloses:
a user equipment (UE) for wireless communciation (fig.1 teaches a plurality of UE which participate in wireless communications) comprising:
a memory (fig.3 element 307) including a non-transitory computer readable medium storing a set of instructions for wireless communication; and  
one or more processors (fig.3 element 306), coupled to the memory (fig.3 element 306 which is communicatively coupled with element 307), with instructions, that when executed by one or more processors of a UE, cause the UE to perform a method configured to:
receive information (fig.1b which shows the eNB configuring the mobile devices with DRX configurations) identifying a sidelink discontinuous reception (DRX) configuration (fig.1b element 113 which teaches the reception of the D2D DRX Configuration which is used for sidelink communications directly between UE, instead of being relayed via the network eNodeB. Par.[0088 – 0091]), that is different from an access link DRX configuration (fig.1b which teaches a cellular DRX configuration and a D2D (i.e. sidelink) DRX configuration), associated with operations in a sidelink communication deployment (par.[0088 – 0091] which recites, in part, “the D2D DRX configuration may comprise a set of subframes, in which subframes the wireless device 106a, 106b is either capable of receiving D2D scheduling information or not capable of receiving D2D scheduling information”); and
monitor a physical downlink control channel (PDCCH) discontinuously (par.[0054] describes the UE which are configured for D2D and cellular communications having to monitor PDCCH for both cellular and D2D resource assignments. Par.[0054] which recites, in part, “It should be understood that the D2D wireless devices may be both transmitting D2D devices and receiving D2D devices, so both D2D wireless devices have to monitor PDCCH in a discontinuous way to save power.” Also, par.[0249 – 0250]).
While the disclosure of Lu substantially discloses the claimed invention, it does not explicitly disclose:
the sidelink DRX configuration including a configuration of a sidelink DRX start offset. 
However, including a DRX start offset in the sidelink DRX configuration was well-known prior to the effective filing date of the claimed invention. For example, the disclosure of Jeong teaches:
the sidelink DRX configuration including a configuration of a sidelink DRX start offset (par.[0002] describes a discontinuous reception mechanism on a sidelink interface. Par.[0037] describes a configuration signal, the configuration signal being sent to configure a DRX configuration on the sidelink. The DRX configuration including “The DRX configuration may include a DRX cycle, an offset to calculate a starting frame & subframe (or starting frame & subframe information directly), a wake-up duration within DRX cycle, and a number of paging occasions per DRX cycle (nB).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DRX configuration methods as discussed Lu wherein the UE is configured for a DRX on the sidelink and the uplink with providing a DRX start offset in the DRX configuration as discussed in Jeong. The motivation/suggestion would have been to allow for the UE to properly determine the starting subframe number for the DRX cycle.

Regarding claims 2 and 17, Lu discloses:
switch between the access link DRX configuration (par.[0014] describes when a cellular configuration grant is received the UE will use the cellular DRX) and the sidelink DRX configuration based at least in part on whether sidelink communication is occurring (par.[0015] discloses that when the D2D configuration grant (e.g. a PDCCH resource grant for D2D) is received the UE will use the D2D (e.g. sidelink) DRX scheme).

Regarding claims 3, 14, 18, and 29, Lu discloses:
wherein the PDCCH is a PDCCH associated with sidelink communication or a PDCCH scheduling sidelink communication (par.[0054] describes the UE which are configured for D2D and cellular communications having to monitor PDCCH for both cellular and D2D resource assignments. Par.[0054] which recites, in part, “It should be understood that the D2D wireless devices may be both transmitting D2D devices and receiving D2D devices, so both D2D wireless devices have to monitor PDCCH in a discontinuous way to save power.”).

Regarding claims 4, 15, and 19, Lu discloses:
wherein sidelink communication is during a time period allocated for sidelink activity (par.[0011] describes D2D communications or rather sidelink activity. Par.[0106] teaches that after the UE receives the PDCCH for either cellular or D2D communication in a second period of time, such that the UE may perform D2D communications in a second period of time, par.[0124]).

Regarding claims 5 and 20, Lu discloses:
wherein a timer configuration associated with the sidelink DRX configuration (par.[0014 – 0015] describe the cellular and D2D DRX configuration) is based at least in part on the operation in the sidelink communication deployment (par.[0106 and 0124]). and wherein the timer configuration is for at least one of: 
an on duration timer, an inactivity timer, a feedback timer, or a retransmission timer (par.[0048] discloses the 3GPP 36.331 and 36.321 and fig.6 par.[0249 – 0250] which describes an on-duration timer which describes the total DRX length including inactivity, HARQ RTT, retransmission, etc. Also, describe reception of PDCCH in either D2D-DRX which causes the reset of the inactivity timer).

Regarding claims 8 and 23, Lu discloses:
wherein the sidelink DRX configuration includes a configuration of at least one of: a sidelink DRX long cycle, or a sidelink DRX short cycle (par.[0171 – 0174] which teaches the DRX short and DRX long cycles).

Regarding claims 9 and 24, Lu discloses:
wherein the one or more processors, to receive the information identifying the sidelink DRX configuration, are configured to: 
receive a radio resource control message, from a base station, conveying the information identifying the operation in the sidelink communication deployment (par.[0048] which teaches 36.331 Radio Resource Control (RRC) and par.[0051] teaches that the durations are configured by RRC. Par.[0090] discloses that the DRX configuration may be transmitted using RRC signaling).

Regarding claims 10 and 25, Lu discloses:
wherein the one or more processors are further configured to cause the UE to: receive a sidelink DRX command medium access control control element, from a base station, activating the sidelink DRX configuration (par.[0090] discloses that the D2D DRX configuration may be transmitted to the UE using a MAC-CE).

Regarding claims 13 and 28, Lu discloses:
a base station (fig.1a which teaches a base station 104) for wireless communciation (fig.1a teaches a wireless communications network), comprising:
a memory (fig.5 element 505); and 
one or more processors, coupled to the memory, configured to:
transmit, to a user equipment (fig.1b element 106a, 106b) information (fig.1b which shows the eNB configuring the mobile devices with DRX configurations) identifying a sidelink discontinuous reception (DRX) configuration (fig.1b element 113 which teaches the reception of the D2D DRX Configuration which is used for sidelink communications directly between UE, instead of being relayed via the network eNodeB. Par.[0088 – 0091]), that is different from an access link DRX configuration (fig.1b which teaches a cellular DRX configuration and a D2D (i.e. sidelink) DRX configuration), associated with operations in a sidelink communication deployment (par.[0088 – 0091] which recites, in part, “the D2D DRX configuration may comprise a set of subframes, in which subframes the wireless device 106a, 106b is either capable of receiving D2D scheduling information or not capable of receiving D2D scheduling information”); and
and communicate using a physical downlink control channel (PDCCH) discontinuously with the UE during UE use of the sidelink DRX configuration (par.[0054] describes the UE which are configured for D2D and cellular communications having to monitor PDCCH for both cellular and D2D resource assignments. Par.[0054] which recites, in part, “It should be understood that the D2D wireless devices may be both transmitting D2D devices and receiving D2D devices, so both D2D wireless devices have to monitor PDCCH in a discontinuous way to save power.” Also, par.[0249 – 0250]).
While the disclosure of Lu substantially discloses the claimed invention, it does not explicitly disclose:
the sidelink DRX configuration including a configuration of a sidelink DRX start offset. 
However, including a DRX start offset in the sidelink DRX configuration was well-known prior to the effective filing date of the claimed invention. For example, the disclosure of Jeong teaches:
the sidelink DRX configuration including a configuration of a sidelink DRX start offset (par.[0002] describes a discontinuous reception mechanism on a sidelink interface. Par.[0037] describes a configuration signal, the configuration signal being sent to configure a DRX configuration on the sidelink. The DRX configuration including “The DRX configuration may include a DRX cycle, an offset to calculate a starting frame & subframe (or starting frame & subframe information directly), a wake-up duration within DRX cycle, and a number of paging occasions per DRX cycle (nB).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DRX configuration methods as discussed Lu wherein the UE is configured for a DRX on the sidelink and the uplink with providing a DRX start offset in the DRX configuration as discussed in Jeong. The motivation/suggestion would have been to allow for the UE to properly determine the starting subframe number for the DRX cycle.

Claim(s) 6-7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 and other independent claims, in view of Lee et al. (US 2016/0219443 A1).
Regarding claims 6 and 21, Lu discloses the technique for monitoring a PDCCH during either of a cellular DRX or a D2D DRX, but does not explicitly disclose:
wherein the feedback timer is a DRX hybrid automatic repeat request round-trip time timer.
However, as discussed above the entire on-duration of a DRX cycle length includes the HARQ-RTT, and is well-known in the art. For example, the disclosure of Lee teaches:
wherein the feedback timer is a DRX hybrid automatic repeat request round-trip time timer (par.[0010] teaches a method for a UE performing D2D (e.g. sidelink) communications to monitor a PDCCH. Par.[0016] explicitly discloses the HARQ RTT).
It would have therefore been obvious to one of ordinary skill in the art at time of the filing of the instant application to apply PDCCH monitoring techniques as discussed in Lu with the PDCCH monitoring techniques using a DRX as discussed in Lee. The motivation/suggestion would have been that the DRX technique is well-known in the art, the use of HARQ-RTT allows for station in an active state of DRX period to reply or receive feedback from the network in the span of the DRX on duration. This technique allows the UE to take advantage of the power savings afforded by using DRX.

Regarding claims 7 and 22, Lee discloses:
wherein the retransmission timer is a DRX retransmission timer (par.[0013] which discloses the retransmission timer).

Claim(s) 11  and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claims 1 and other independent claims, in view of Huang et al. (US 2021/0037468 A1).
Regarding claims 11 and 26, Lu teaches a method for receiving a PDCCH while using a D2D-DRX pattern. However, the disclosure of Lu does not disclose:
wherein the sidelink DRX configuration specifies that the UE is to be active during an entirety of a sidelink resource pool.
However, it is well known in the art to have a default configuration for DRX wherein the UE does not turn off, or rather, enter into a low power state. 
For example, the disclosure of Huang teaches:
wherein the sidelink DRX configuration specifies that the UE is to be active during an entirety of a sidelink resource pool (par.[0530] which recites, in part, “In one embodiment, the (default) DRX pattern may be that the first UE receives, monitors, or senses all slots of the sidelink resource pool. The (default) DRX pattern may also be a DRX pattern without sleep or DRX off duration (in a cycle). Furthermore, the (default) DRX pattern may be NO DRX operation.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DRX configuration methods as discussed in Lu, with the default configuration as discussed in Huang. The motivation/suggestion would have been that generally before a UE is configured with a DRX-pattern by the network or group leader in some instances, the UE is configured to be always on in most cases as discussed in par.[0530] of Huang. 


Claim(s) 12  and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claims 1 and other independent claims, in view of Yasukawa et al. (US 2017/0245319 A1).
Regarding claims 12 and 27, Lu discloses reception of a PDCCH during the D2D-DRX, but does not disclose:
receive a downlink control information conveying a wake up signal; and 
remain in an inactive time based at least in part on receiving the downlink control information.
However the technique for transmitting a wake-up signal which indicates whether the UE will receive paging, data, or PDCCH, in a later subframe was well-known at the time of the filing of the instant application.
For example, the disclosure of Yasukawa teaches:
receive a downlink control information (fig.12 and par.[0103] which teaches the PDCCH) conveying a wake up signal (fig.12 and S302 which teaches the PDCCH wake-up signalling); and 
remain in an inactive time based at least in part on receiving the downlink control information (par.[0103] which recites, in part, “Here, in the wake-up signal, a single ID indicating a reception target may be included, or, a list of IDs (multiple IDs) may be included and the reception side UE may make a wake-up determination based on each field ID. In other words, for example, the reception side UE determines to wake-up (transition to the continuous reception state) if own ID is included.” That is, if the wake-up signal includes the UE-ID then the UE stays in the awake state, if not, then the UE will return to a sleep state).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Lu for monitoring a PDCCH using a D2D-DRX configuration, with the technique for receiving a wake-up signal to further enhance power savings as discussed in Yasukawa. The motivation/suggestion would have been the use of wake-up signal enhances the traditional DRX by allowing a UE to detect whether or not a PDCCH in a group of PDCCH are directed to said UE, and if not, the UE may enter into the low-power mode without having to try to attempt further PDCCH. This technique further increases the power-savings at the UE, and improves overall user experience. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasukawa et al. (US 2019/0037534 A1) “User Equipment and Reception Method”
Lee et al. (US 2018/0124864 A1) “Method and Apparatus for Performing Extended DRX Operation Based on Uplink Indication”
Doppler et al. (US 2011/0268004 A1) “Enabling Device-to-Device Communication in Cellular Networks”
Bachmann et al. (US 2013/0136072 A1) “Group-Based Paging for Machin-Type-Communication Devices”
Takano (US 2013/0201920 A1) “Gateway Apparatus and Communication Method”
Rune et al. (US 2016/0338142 A1) “Adaptation of DRX Configurations for Capillary Networks”
Siomina et al. (US 2016/0286601 A1) “Method and Apparatus for Controlling the Activity State of a Wireless Device Having Device-to-Device Communication Capabilities”
Yasukawa et al. (US 2017/0230815 A1) “User Apparatus, Base Station, and Different Frequency D2D Monitoring Method”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411